OPTIMUM FUND TRUST Optimum Large Cap Growth Fund Optimum Large Cap Value Fund Optimum Small-Mid Cap Growth Fund Optimum Small-Mid Cap Value Fund Optimum International Fund Optimum Fixed Income Fund (each, a “Fund” and collectively, the “Funds”) Supplement to the Funds’ Statement of Additional Information dated July 29, 2015 The following information relates to Optimum Small-Mid Cap Growth Fund: The following information replaces the section of the Fund's SAI entitled "Portfolio Managers – A. Other Accounts Managed – Optimum Small-Mid Cap Growth Fund – CWAM” and supersedes the supplement dated Oct. 1, 2015: Optimum Small-Mid Cap Growth Fund No. of Accounts Total Assets Managed No. Of Accounts with Performance Based-Fees Total Assets in Accounts with Performance- Based Fees CWAM* William Doyle Registered Investment Companies 3 $2,146.1 million 0 $0 Other Pooled Investment Vehicles 0
